 1                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 2                                    AT TACOMA

 3
     RONNIE LOUIS GAYLES,                              CASE NO. C19-5366 BHS
 4                           Petitioner,               ORDER ADOPTING REPORT
             v.                                        AND RECOMMENDATION
 5
     JEFFREY A UTTECHT,
 6
                             Respondent.
 7

 8
             This matter comes before the Court on the Report and Recommendation (“R&R”)
 9
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 12. The Court
10
     having considered the R&R and the remaining record, and no objections having been
11
     filed, does hereby find and order as follows:
12
             (1)   The R&R is ADOPTED;
13
             (2)   Petitioner’s motion requesting a ruling on the petition is DENIED as moot;
14
             (3)   Petitioner’s petition for habeas corpus, Dkt. 6, is DISMISSED without
15
     prejudice for failure to exhaust state judicial remedies;
16
             (4)   A certificate of appealability is DENIED; and
17
             (5)   The Clerk shall enter judgment and close this case.
18
             Dated this 23rd day of August, 2019.
19

20

21

22
                                               ABENJAMIN H. SETTLE
                                                United States District Judge



     ORDER
